  1       Dianne C. Kerns, #011557

  2                   Mailing Address:
                 7320 N. La Cholla #154-413
                     Tucson, AZ 85741
  3                 TELEPHONE 520.544.9094
                    FACSIMILE 520.544.7894
                   MAIL@DCKTRUSTEE.COM
  4    Dianne Crandell Kerns, Chapter 13 Trustee
  5
  6
  7                                IN THE UNITED STATES BANKRUPTCY COURT

  8                                           FOR THE DISTRICT OF ARIZONA

  9
 10    In re:                                                     CHAPTER 13 PROCEEDINGS
 11    RICKY R BUCHANAN,                                          Case No. 4:19-bk-00206-BMW
 12    DANE L BUCHANAN,                                           TRUSTEE’S PLAN
                                                                  OBJECTION/EVALUATION WITH
 13                                                               NOTICE OF POTENTIAL DISMISSAL
                                               Debtors.           IF CONDITIONS ARE NOT
 14                                                               SATISFIED
 15                                                               RE: ORIGINAL PLAN (DKT #5)
 16
 17
 18             DIANNE CRANDELL KERNS, Trustee, has analyzed the above-referenced plan and
 19   supporting documents on April 2, 2019 and submits the following evaluation and
 20
      recommendations:
 21
      General Requirements:
 22
         a. Due to the possibility of errors on the claims docket, it is the Attorney’s responsibility to
 23
            review all proofs of claim filed with the Court and resolve any discrepancies between the
 24         claims and the Plan prior to submitting any proposed Stipulated Order Confirming Plan to
            Trustee. Trustee will not recommend confirmation, nor stipulate to confirmation, until the
 25         proof of claims issues are resolved to Trustee’s satisfaction.
 26



Case 4:19-bk-00206-BMW               Doc 14      Filed 04/04/19   Entered 04/04/19 14:34:53   Desc
                                                   Page 1 of 7
  1      b. Requests by Trustee for documents and information are not superseded by the filing of an
            amended or modified plan. LRBP Rule 2084-10(b).
  2
         c. Trustee objects to any reduction in the Plan duration or payout in a proposed Stipulated
  3
            Order Confirming Plan unless an amended or modified plan is filed (using Local Form
  4         2084-4, Chapter 13 Plan) and noticed out.

  5      d. Trustee requires that any proposed Order Confirming Plan state: “The Plan and this Order
            shall not constitute an informal proof of claim for any creditor.”
  6
         e. Trustee requires that any Stipulated Order Confirming Plan state: “Debtor is instructed to
  7         remit all payments on or before the stated due date each month. Debtor is advised that when
  8         payments are remitted late, additional interest may accrue on secured debts, which may
            result in a funding shortfall at the end of the Plan term. Any funding shortfall must be cured
  9         before a discharge can be entered. This requirement is effective regardless of plan payment
            suspensions, waivers or moratoriums, and must be included in any Stipulated Order
 10         Confirming.”
 11
         f. At the time of confirmation, Debtor is required to certify, via language in the Stipulated
 12         Order confirming, that they are current on all payments that have come due on any Domestic
 13         Support Orders since the filing of their case and that they are current on all required tax
            return filings [pursuant to 11 U.S.C. Sec 1325(a)(8), (9)].
 14
         g. Debtor or Debtor’s Attorney is required to provide copies of their federal and state income
 15         tax returns for each year for the duration of the Plan to Trustee. Tax returns must be
            forwarded within 14 days after the returns have been filed. All Personally Identifiable
 16         Information must be redacted prior to submission. Tax returns may be submitted to
 17         mail@dcktrustee.com. This requirement is to be included in the Stipulated Order
            Confirming the plan. Failure to submit tax returns may result in the dismissal of the Chapter
 18         13 case.

 19      h. If Debtors received a tax refund larger than $1,000.00 for the tax period preceding the filing
            of this case, the continuation of such deduction would constitute a diversion of income that
 20         would otherwise be available to creditors. Accordingly Trustee requires that Debtors (i)
            adjust payroll tax deductions to prevent over withholding, (ii) amend Schedule I to reflect
 21
            the reduced withholding; (ii) submit to Trustee two consecutive paystubs to verify said
 22         reduction; and (iv) increase the plan payments in the Stipulated Order Confirming.

 23      i. If Debtors are in default (in any amount) on their first mortgage the plan must propose
            mortgage conduit payments. If the plan does not propose a mortgage conduit, Trustee
 24         objects to confirmation. This may be resolved by amending the plan or seeking an order
            from the court excusing compliance with the conduit requirement. L.R.B.P. Rule 2084-4(b).
 25
 26



Case 4:19-bk-00206-BMW       Doc 14     Filed 04/04/19     Entered 04/04/19 14:34:53        Desc
                                          Page 2 of 7
  1   Specific Requirements:
  2         1. Tax Refunds. If Debtor receives a tax refund in excess of $1,000 during the pendency
  3            of this case, said refund must be turned over to Trustee. The proposed stipulated order
               on confirmation needs to specifically provide that such refund is a SUPPLEMENTAL
  4            payment under the plan.

  5         2. The Order Confirming Plan Must Contain the Following Language Related to
               Treatment of General Unsecured Claims: “General Unsecured Claims. Such claims
  6            shall be paid pro rata the balance of payments under the Plan and any unsecured debt
               balance remaining unpaid at the end of the Plan may be discharged as provided in 11
  7
               U.S.C. § 1328(a).”
  8
            3. Filed Proofs of Claim. To date Trustee has noted that the following Creditors have
  9            filed proofs of claim that differ from the treatment proposed in the Chapter 13
               Plan. Trustee objects to the treatment of these proofs of claim. This objection may
 10            be resolved by amending the secured/priority treatment to match the proofs of
 11            claim in the Stipulated Order Confirming the Plan or by filing an objection
               followed by an order: ALASKA USA FEDERAL CREDIT UNION, QUANTUM3
 12            GROUP LLC/AUQA FINANCE, FREEDOM ROAD FINANCE and
               CENLAR. This objection extends to proofs of claim, if any, filed after the date of
 13            this evaluation/objection which seek treatment different from that provided for in
               the proposed Chapter 13 Plan.
 14
            4. Alaska USA Federal Credit Union Proof of Claim 8. Trustee objects to
 15
               confirmation because Creditor has filed a secured proof of claim in the amount of
 16            $31,844.14 for Debtor’s 2016 Dodge Ram and Debtor’s plan proposes to pay
               $37,752.57 plus 6.24% interest and $265.00 a month in adequate protection
 17            payments. This objection may be resolved by matching the proof of claim.
 18         5. Quantum3 Group LLC/Aqua Finance Proof of Claim 9. Trustee objects to
               confirmation because Creditor has filed a secured proof of claim in the amount of
 19            $4,157.81 for water system and Debtor’s plan does not address this claim. This
 20            objection can be resolved by addressing the proof of claim and the amounts filed
               by Creditor and have order confirming match the claim or file an objection to the
 21            proof of claim followed by an order.

 22         6. Freedom Road Financial Proof of Claim 14. Trustee objects to confirmation
               because Creditor has filed a secured proof of claim in the amount of $2,454.08 for
 23            Debtor’s 2015 KTM Motorcycle and Debtor’s plan proposes to pay $2,539.00 plus
 24            7.25% interest and $65.00 a month in adequate protection payments. This
               objection may be resolved by matching the proof of claim.
 25
 26



Case 4:19-bk-00206-BMW      Doc 14    Filed 04/04/19     Entered 04/04/19 14:34:53       Desc
                                        Page 3 of 7
  1        7. Cenlar Proof of Claim 19. Trustee objects to confirmation because Creditor has
              filed a secured proof of claim in the amount of $1,291.93 for home arrears on
  2           Debtor’s 1st mortgage and Debtor’s plan states no home arrears. This objection
  3           may be resolved by addressing the proof of claim and the amounts filed by Creditor
              and have order confirming match the claim or file an objection to the proof of
  4           claim followed by an order.

  5        8. Conduit House Payments. Trustee objects to confirmation, because this case
              should be a conduit (ongoing mortgage) case. However, as of this date, no
  6           information has been provided. Trustee requests an amended plan be filed which
              incorporates the following information: 1) Name of mortgage company. 2)
  7
              Address where ongoing mortgage payments should be mailed. 3) Monthly
  8           mortgage payment amount. 4) Revision of the monthly plan payment amount to
              include the ongoing mortgage payment –then added into the plan base. Creditor
  9           Cenlar has filed a proof of claim for arrearages of $1,291.93. This objection may
              be resolved by filing an amended plan to make this a conduit plan or by filing a
 10           motion to be excused from the conduit payments.
 11        9. Adequate Protection Payments. Trustee objects to confirmation because the
 12           requirements of Local Rule 2084-6 (http://www.azb.uscourts.gov/rule-2084-6)
              have not been met. Currently, Trustee is unable to disburse adequate protection
 13           payments to Alaskan USA Federal Credit Union and Freedom Road Financial in
              the amounts of $265.00 and $65.00 as listed in the Chapter 13 Plan. Adequate
 14           protection payments may not commence until proofs of claim have been filed and
              written request to commence payments has been received from either Debtor or
 15
              Creditor’s (http://www.dcktrustee.com/forms.html see AP commencement notice).
 16           This objection may be resolved by ensuring that proofs of claim have been entered
              on the claims registry and notice to commence adequate protection payments has
 17           been filed on the docket.
 18        10. Unfiled Proofs of Claim. To date the following creditors listed in the Plan have not filed
               proofs of claims: NONE. Trustee reserves the right to supplement or amend this
 19            paragraph.
 20
           11. Plan Payments. Debtors have made payments in the total amount of $4,326.08.
 21            Debtors are current on these payments through April 8, 2019. Trustee will not stipulate
               to confirmation unless the plan payments are current. Plan payment information may
 22            be obtained by logging on to www.ndc.org. In general, the information on this website
               is 24-hours old.
 23
           12. Debtor Tax Refund. Trustee objects to the confirmation of Debtor’s plan as Debtor’s
 24
               Attorney has not account for the tax refund of $2,284.08 that was submitted by the
 25            Debtor on March 15, 2019. This objection may be resolved by accounting for the money
               in Debtor’s plan as a supplemental plan payment.
 26



Case 4:19-bk-00206-BMW     Doc 14     Filed 04/04/19      Entered 04/04/19 14:34:53        Desc
                                        Page 4 of 7
  1        13. Chapter 7 Liquidation. Trustee objects to confirmation because the chapter 7
               liquidation value of the estate has been underreported. Based on the proofs of claim
  2            and schedules filed to date, Trustee calculates the chapter 7 liquidation of the estate
  3            to be $3,663.34:

  4             Best Interest of Creditors Test:
                  Value of Debtor’s interest in nonexempt property      $    4,884.45
  5               Plus: Value of property recoverable under
                  avoiding powers
  6               Less: Estimated Chapter 7 administrative
                  expenses                                              $     1,221.11
  7               Less: Amount to unsecured priority creditors          $         0.00
                  Equals: Estimated amount payable to unsecured
  8               non-priority claims if Debtor filed Chapter
                  7Paragraph (2) to be completed by debtors whose
  9               current monthly income exceeds the state’s
                  median income.                                        $     3,663.34
 10           This objection may be resolved by updating the chapter 7 liquidation value in the
 11           plan or providing Trustee with detailed accounting of liquidation value proposed

 12        14. Documents Requested by Trustee. Any documents that have been requested will need
               to be provided within 30 days. Such documents should be sent to Trustee with a cover
 13            letter outlining and describing the documents. Any documentation submitted must be
               legible, organized by category and month, totaled and averaged (i.e. “show your
 14            work”). If Debtors fail to follow this guideline, Trustee will not consider any
 15            information as being received and a Dismissal Order may be lodged for failure to
               comply. Debtor is also required to submit a written explanation justifying the
 16            reasonable NECESSITY of the excessive expenses.

 17        15. Retirement Loan. Trustee objects to confirmation because documentation
               regarding Debtor’s retirement loan is required. The status of the loan and the
 18            anticipated terms of the respective loan will need to be disclosed. In the event that
               the last loan payment is contractually due prior to the end of the plan period, it
 19
               may become necessary for Debtor to increase the plan payment amount in the
 20            months after Debtor’s retirement loan has been paid in full. Trustee reserves the
               right to submit another recommendation upon review of the documentation. This
 21            objection may be resolved by submitting the documentation on Debtor’s
               retirement loan to Trustee.
 22
           16. Increase in Debtor’s Plan Step Payments. Trustee objects to confirmation because
 23            the increase in disposable income after Debtor’s retirement loan payments end has
 24            not been accounted for in the plan. Debtor’s retirement loan will be paid off prior
               to the end of the plan, which will cause an increase in disposable income for
 25            subsequent months. This objection may be resolved by increasing Debtor’s plan
               step payments following the month after Debtor’s retirement loan has been paid
 26            back.



Case 4:19-bk-00206-BMW     Doc 14     Filed 04/04/19    Entered 04/04/19 14:34:53        Desc
                                        Page 5 of 7
  1            17. Liquidation Analysis: At this time Trustee believes that the plan does satisfy the
                   liquidation analysis requirements. Trustee reserves the right to amend this conclusion.
  2
               18. Projected Disposable Income: At this time Trustee believes that the plan does satisfy
  3
                   the projected disposable income requirement of Sec 1325(b). Trustee reserves the right
  4                to amend this conclusion.

  5            19. Plan Feasibility. Pursuant to Trustee’s calculations, the Chapter 13 Plan is feasible at
                   this time. However, Trustee reserves the right to file an amended evaluation requiring
  6                adjustments to the terms of the plan, including an increase in plan funding if necessary,
                   in order to address all timely filed proofs of claim once the claims bar date has passed
  7                in this case.
  8
               20. Objections to Confirmation. Debtors shall resolve plan objections by submitting a
  9                proposed SOC to Trustee or by setting a hearing on the objection within 30 days
                   of this objection/evaluation. If Debtors wish to confirm by stipulation, the
 10                stipulation of the objecting creditor must be obtained in writing prior to
                   submitting a proposed SOC to Trustee. If the resolution of the objection requires
 11                changes which have an adverse impact on any other creditor under the plan
 12                (including a reduction in the amount to any creditor and/or a delay in payment),
                   the changes must be noticed to creditors and an opportunity for objection
 13                provided. To date Trustee has noted that the following creditors have filed
                   objections to the Chapter 13 Plan: LOANDEPOT.COM LLC.
 14
               21. Submission of Proposed SOC. If Debtors propose to confirm the plan through a
 15                stipulated order on confirmation, a Notice of Submitting Proposed SOC should be filed
                   with the Court, including a complete copy of the Proposed SOC as an exhibit. The
 16
                   Notice, SOC, and filing receipt may then be transmitted to Trustee via electronic mail
 17                (mail@dcktrustee.com) or first class mail. Trustee will not review a proposed SOC if
                   it does not appear on the court’s docket. 1 Trustee considers the time for reviewing a
 18                proposed Order pursuant to LRBP Rule 2084-13(e), to begin running when all
                   Recommendation conditions are met.
 19
 20                ///

 21                ///

 22                ///

 23                ///

 24                ///

 25
      1
               The alternative to stipulated confirmation is setting a contested confirmation hearing before the
 26   judge.




Case 4:19-bk-00206-BMW           Doc 14      Filed 04/04/19        Entered 04/04/19 14:34:53           Desc
                                               Page 6 of 7
  1
                 RESPECTFULLY SUBMITTED this 4th day of April, 2019.
  2
  3
                                                     OFFICE OF THE CHAPTER 13 TRUSTEE
  4                                                  7320 N. La Cholla #154-413
                                                     Tucson, AZ 85741
  5
                                                     By /s/ DCK #011557
  6                                                     Dianne C. Kerns, Chapter 13 Trustee
  7
  8
      A copy of the foregoing was filed with the
  9   court and a copy, together with a receipt of filing,
      was transmitted via electronic or first class
 10   mail this 4/4/2019 to:

 11   RICKY R BUCHANAN
      DANE L BUCHANAN
 12
      42050 W RAMONA ST
 13   MARICOPA, AZ 85138
      Debtors
 14
      JOHN D YOHE
 15   OSWALT LAW GROUP PC
      3933 S MCCLINTOCK DR
 16
      STE 500
 17   TEMPE, AZ 85282
      Email: jyohe@oswaltlawgroup.com
 18   Attorney for Debtors
 19   By: NC
 20
 21
 22
 23
 24
 25
 26



Case 4:19-bk-00206-BMW        Doc 14      Filed 04/04/19     Entered 04/04/19 14:34:53    Desc
                                            Page 7 of 7
